

116 S1608 : Promoting Physical Activity for Americans Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1608IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Referred to the Committee on Energy and CommerceAN ACTTo provide for the publication by the Secretary of Health and Human Services of physical activity
			 recommendations for Americans.
	
 1.Short titleThis Act may be cited as the Promoting Physical Activity for Americans Act. 2.Physical activity recommendations for Americans (a)Reports (1)In generalNot later than December 31, 2028, and at least every 10 years thereafter, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall publish a report that provides physical activity recommendations for the people of the United States. Each such report shall contain physical activity information and recommendations for consideration and use by the general public, and shall be considered, as applicable and appropriate, by relevant Federal agencies in carrying out relevant Federal health programs.
 (2)Basis of recommendationsThe information contained in each report required under paragraph (1) shall be based on the most current evidence-based scientific and medical knowledge at the time the report is prepared, and shall include additional recommendations for population subgroups, such as children or individuals with disabilities, including information regarding engagement in appropriate physical activity and avoiding inactivity.
 (3)Update reportsNot later than 5 years after the publication of the first report under paragraph (1), and at least every 10 years thereafter, the Secretary shall publish an updated report detailing evidence-based practices and highlighting continuing issues with respect to physical activity. The contents of reports under this paragraph may focus on a particular group, subsection, or other division of the general public or on a particular issue relating to physical activity.
 (b)Interaction with other recommendationsFederal agencies proposing to issue physical activity recommendations that differ from the recommendations in the most recent report published under subsection (a)(1) shall, as applicable and appropriate, take into consideration the recommendations provided through reports issued under this Act.
 (c)Existing authority not affectedThis section is not intended to limit the support of biomedical research by any Federal agency or to limit the presentation or communication of scientific or medical findings or review of such findings by any Federal agency.
 (d)LimitationNotwithstanding any other provision of this Act, no physical fitness standard established under this Act shall be binding on any individual as a matter of Federal law or regulation.Passed the Senate December 19, 2019.Julie E. Adams,Secretary